Citation Nr: 1329070	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  11-00 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disability.

2.  Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a bilateral knee disability, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility in January 1990.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2010 and in July 2012 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2009, the Veteran filed an untimely substantive appeal to the denial of service connection for a kidney disorder, and in June 2009 the RO issued a supplemental statement of the case.  While the filing of an untimely substantive appeal is a procedural defect that may be waived by the Board in certain circumstances, such as when VA's actions have led the Veteran to believe that his claim is in appellate status, the Board finds that the totality of the evidence fails to reflect that VA has treated the issue as one in appellate status.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The issue was not certified to the Board for appellate review, and no subsequent adjudicatory actions have been issued by the RO.  Moreover, in March 2011, the Veteran's representative clarified that the Veteran did not wish to file a service connection claim for a kidney disorder when he asserted that his bilateral knee disability resulted from VA medical treatment for his kidney disorder.  Given that the VA has not treated this issue as in appellate status, and the Veteran indicated that he does not desire to pursue this claim, the Board will not assume jurisdiction over the claim.

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim for disability compensation under 38 U.S.C.A. § 1151 is REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a decision of February 2008, the Board denied service connection for a bilateral knee disorder, because the probative medical evidence of record failed to link the bilateral knee disorder to service; the Veteran was notified of the decision and of his appellate rights, and he appealed to the United States Court of Appeals for Veterans Claims (Court), who issued a Memorandum Decision affirming the decision of the Board in March 2010.

2.  The additional evidence presented since the Board's decision in February 2008 is either redundant or cumulative of evidence previously considered or does not relate to the unestablished fact necessary to substantiate that the Veteran's bilateral knee disorder is related to service.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen service connection for a bilateral knee disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1100 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a pre-adjudicatory letter issued in April 2009, the RO notified the Veteran of the evidence needed need to reopen the matter previously denied, namely, new and material evidence, and the basis for the previous denial of the matter.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The notice included the provisions for determining the effective date of a claim.

As for the content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); 


and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a request for a VA benefit.  

The record includes the Veteran's service treatment records, VA and private medical records, and Social Security Administration (SSA) records.  

A new VA examination and medical opinion regarding the potential relationship between the Veteran's bilateral knee disorder and service were not obtained, as the duty to provide such an examination and medical opinion is only triggered upon the submission of new and material evidence, which has not been presented.

As the Veteran has not identified any additional evidence pertinent to the matter, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the matter is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a decision in February 2008, the Board denied service connection for a bilateral knee disorder because the evidence failed to link the Veteran's current bilateral knee disorder to service.




The Veteran appealed the decision to the Court, which affirmed the Board's decision in a Memorandum Decision issued in March 2010.

The Board's decision in February 2008 is final by operation of law, except the matter may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

The relevant evidence of record at the time of the Board's decision in February 2008 consisted of the Veteran's service treatment records, post-service medical records, SSA records, two VA examination reports, and the Veteran's submitted statements and hearing testimony.

In his submitted statements and hearing testimony, the Veteran asserted that his current bilateral knee disorder had resulted from him jumping out of a vehicle and landing on both knees in 1965, as well as the cumulative effect of his in-service parachute jumps.

The Veteran's service treatment records failed to reflect knee treatment or a diagnosis of a knee disorder during service, and the Veteran's lower extremities were clinically assessed as normal upon separation from service.  Post-service treatment records first reflected knee treatment in 1993. 

A May 2005 VA examination report reflected the examiner's conclusion that the Veteran's current bilateral knee disorder (genu varum, arthralgia, and arthroscopic surgical residuals) is unrelated to service, and in support of this opinion, the examiner cited the lack of any knee treatment documented during service, as well as the Veteran's significant history of post-service knee injuries documented in his workman compensation claim.






An April 2006 VA examination report reflected the examiner's conclusion that the Veteran's current bilateral knee disorder, tri-compartmental arthritis, was unrelated to the Veteran's reported in-service injuries, namely his reported bilateral knee sprain and parachuting jumps, as these injuries resolved during service and were not sufficiently traumatic to cause his current bilateral knee disorder.    

Current Claim to Reopen

As the Board's decision in February 2008 is final based on the evidence then of record, new and material evidence is required to reopen the matter.  38 U.S.C.A. § 5108.

In February 2009, the Veteran submitted a claim to reopen service connection for his bilateral knee disorder.  As the Appellant's application was received after August 2001, the current regulatory definition of new and material evidence applies. 

 "New evidence" means existing evidence not previously submitted to agency decision makers.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).



In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

The additional pertinent evidence presented since the Board's decision in February 2008 includes VA treatment records, a 2008 private orthopedic evaluation, SSA records, a DD Form 215, a statement authored by one of the Veteran's fellow service members, and the Veteran's statements and hearing testimony.

The SSA records are duplicative of records previously reviewed by the Board, and are thus redundant, that is, identical to evidence considered by the Board in its decision in February 2008.  Redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

The newly submitted VA treatment records continue to reflect that the Veteran has a current bilateral knee disability.  The 2008 private orthopedic evaluation reflects evidence of a current bilateral knee disability, as well as the Veteran's report that he sprained his knees during service in 1965, but recovered completely and experienced no residuals until he reinjured his knees in 1993.  This evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's current knee disability is related to service.  For this reason, the evidence is not new and material evidence under 38 C.F.R. § 3.156(a).

The DD Form 215 and statement from the Veteran's fellow service member confirm the Veteran's service in the Dominican Republic, during which he reports injuring his knees.  However, the Veteran's reported knee injury during his Dominican Republic service was expressly considered by the 2006 VA medical examiner who determined that the severity of the Veteran's reported injuries during this period of service were insufficient to cause his current bilateral knee disability.  


Thus, this evidence does not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's current knee disability is related to service.  For this reason, the evidence is not new and material evidence under 38 C.F.R. § 3.156(a).
 
In his statements and testimony, the Veteran continues to report the same in-service knee injuries, however, the claimed injuries were previously considered by the Board.  The Veteran also asserts that prior to entering service he had a preexisting bilateral knee disability, genu varum, and thus he was erroneously enlisted.  The Veteran further asserts that his current bilateral knee disabilities either resulted from or were aggravated by medication administered by VA during treatment for his kidney stones in 1990.  As the theories do not relate to an unestablished fact necessary to substantiate the claim, that is, a link between the current knee disabilities and service, the evidence is not new and material evidence under 38 C.F.R. § 3.156(a).

As the additional evidence is not new and material, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for a bilateral knee disability is not reopened, and appeal is denied.


REMAND

On the claim for disability compensation under 38 U.S.C.A. § 1151 for a bilateral knee disability, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility in January 1990, the RO denied the claim in a July 2012 rating decision.  


During his June 2013 Board hearing, the Veteran expressed disagreement with this decision.  The Veteran has not yet been provided with a related statement of the case, which is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the claim for disability compensation under 38 U.S.C.A. § 1151 for a bilateral knee disability, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility in January 1990.

The Veteran must still timely file a substantive appeal after issuance of the statement of the case in order to perfect an appeal of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


